Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/5/21 has been entered. Claims 1, 6, 10 and 16 have been amended. Claim 17 has been cancelled. Claim 21 is new. Claims 1-16 and 18-21 are pending. Claims 8-16 and 21 are withdrawn. Claims 1-7 and 18-20 are under examination.

Specification.
The specification is objected to for informality. The amendment to the first paragraph of the specification filed 11/5/21 inserts the wrong US patent number for the parent application. The correct patent number is U. S. Patent No. 10583185.


Claim Rejections Withdrawn
The rejection of claims 1-7 and 18-20 under 35 U.S.C. 103 as being obvious over Kowarik et al. US 2015/0238588 8/27/15 (cited in IDS) with priority to provisional application No. 61/943,710 2/24/14 is withdrawn. Applicant’s argument has been carefully considered and is found persuasive.

The rejection of claims 1-7 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,159,751 is withdrawn. Applicant’s arguments have been carefully considered and are found persuasive.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 18-20 recites the limitation "each of the E. coli O25B, O1A, O2 and 6A antigen polysaccharide" in 3-4.  There is insufficient antecedent basis for this limitation in the claim because lines 1-3 does not disclose that the E. coli O25B, O1A, O2 and 6A antigen is E. coli O25B, O1A, O2 and 6A antigen polysaccharide.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-7 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10583185 (‘185) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘185 claims disclose:
Claim 1: The ‘185 claims disclose a composition comprising an E. coli 025B antigen at a first concentration, and E. coli O1 A, O2 and O6A antigens each at a concentration that is independently 50% of the first concentration i.e. ratio of first concentration to second concentration of each of E. coli O1 A, O2 and O6A antigens is 2: 
Claim 2.:  the ‘185 claims disclose each of the E. coli , O1A, O2 and O6A antigens have the same concentration: see  ratio of first concentration to second concentration of each of E. coli O1A, O2 and O6A antigens is 2:1:1:1
Claim 4: the ‘185 claims disclose the composition comprises 16 µg/ml of the 025B antigen polysaccharide.
Claim 5: the ‘185 claims disclose the composition comprises 32 µg/ml of the 025B antigen polysaccharide.
Claim 6: the ‘185 claims disclose a multivalent immune composition comprising an E. coli O25B antigen polysaccharide at a first dose of 6, 8, 10, 12, 14, 16 or 18 µg, and an E. coli O1A antigen polysaccharide, an E. coli O2 antigen polysaccharide and an E. coli O6A antigen polysaccharide each at a dose that is independently  50% of the first dose i.e. ratio of O25B to the other 3 antigens is 2:1:1:1, wherein each of the E. coli O25B, O1A, O2 and O6A antigen polysaccharides are independently covalently bound to a detoxified exotoxin A of Pseudomonas aeruginosa (EPA) carrier protein.
Claim 7: the ‘185 claims disclose that the multivalent immune composition of claim 6, wherein the E. coli 025B antigen polysaccharide comprises the structure of Formula 025B’ as set forth in instant claim 7; the E. coli O1A, O2 and O6A polysaccharide antigens comprise the structure as set forth in instant claim 7 and the carrier protein having the amino acid sequence of SEQ ID NO: 1.
Claim 18: the ‘185 claims disclose a process of making a composition of claim 1, comprising combining the E. coli O25B antigen polysaccharide, the E. coli O1A antigen polysaccharide, the E. coli O2 antigen polysaccharide and the E. coli O6A antigen polysaccharide to thereby obtain the composition.
Claim 19: the ‘185 claims disclose the composition of claim 1, wherein the first concentration is 10 to 36 µg/ml.

With regard to claim 3, the ‘185 claims do not disclose that each of the E. coli O1 A, O2 and O6 A antigens have different concentrations, however, the ‘185 claims disclose various concentrations for each of these antigens such as 8 µg/mL or 16 µg/mL or 4 µg or 8 µg per administration and it would have been prima facie obvious to try combine different concentrations for the E. coli O1 A, O2 and O6 A antigens while keeping the concentration at 50% of the concentration of the O25B antigen,  as each of the E. coli O1 A, O2 and O6 A antigens is disclosed as being useful for a multivalent immune composition.
With regards to the E. coli O1A, O2 and O6A antigens each at a concentration that is independently 40% of the first concentration of E. coli O25B antigen: The “135 claims disclose the ratio of the first concentration of E. coli O25B antigen to the other antigens at 2:1 (50%), and since the general conditions of the claims are disclosed in the prior art i.e. the first concentration is more than the concentrations i.e. 50% more than of each E. coli O1A, O2 and O6A antigens, discovering that the E. coli O1A, O2 and O6A antigens each at a concentration that is independently 40% less than the first concentration of E. coli O25B antigen is also suitable would have been obtained by routine experimentation by one of ordinary skill in the art before the effective filing date of the invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant’s Response
Applicants request deferring addressing the instant rejection at this state of prosecution. Accordingly, since the rejection has not been addressed the rejection will be maintained.




New Double Patenting Rejection
Claims 1-7 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9, 18-20, 23, 24, 25 and 26 of copending Application No. 16822340 (‘340).
Claim 1: The ‘340  claims disclose a composition comprising an E. coli 025B antigen at a first concentration, and E. coli O1 A, O2 and O6A antigens each at a concentration that is independently 50% of the first concentration i.e. ratio of first concentration to second concentration of each of E. coli O1 A, O2 and O6A antigens is 2: 1, each of the E. coli O25B, O1A, O2 and O6A antigen polysaccharides are independently covalently bound to a detoxified exotoxin A of Pseudomonas aeruginosa (EPA) carrier protein, and the first concentration is  2 to 50 µg/mL.
Claim 2.:  the ‘340 claims disclose each of the E. coli , O1A, O2 and O6A antigens have the same concentration: see  ratio of first concentration to second concentration of each of E. coli O1A, O2 and O6A antigens is 2:1:1:1
Claim 4: the ‘340 claims disclose the composition comprises 2 to 50 µg/mL.
 of the 025B antigen polysaccharide.
Claim 5: the ‘340 claims disclose the composition comprises 2 to 50 µg/mL.
of the 025B antigen polysaccharide.
Claim 6: the ‘340 claims disclose a multivalent immune composition comprising an E. coli O25B antigen polysaccharide at a first dose of 2 to 50 µg/mL. and an E. coli O1A antigen polysaccharide, an E. coli O2 antigen polysaccharide and an E. coli O6A antigen polysaccharide each at a dose that is independently 50% of the first dose i.e. ratio of O25B to the other 3 antigens is 2:1:1:1, wherein each of the E. coli O25B, O1A, O2 and O6A antigen polysaccharides are independently covalently bound to a detoxified exotoxin A of Pseudomonas aeruginosa (EPA) carrier protein.
Claim 7: the ‘340 claims disclose that the multivalent immune composition of claim 6, wherein the E. coli 025B antigen polysaccharide comprises the structure of 
Claim 18: the ‘340 claims disclose a process of making a composition of claim 1, comprising combining the E. coli O25B antigen polysaccharide, the E. coli O1A antigen polysaccharide, the E. coli O2 antigen polysaccharide and the E. coli O6A antigen polysaccharide to thereby obtain the composition.
Claim 19: the ‘185 claims disclose the composition of claim 1, wherein the first concentration is 2 to 50 µg/mL.
Claim 20: the ‘340 claims disclose the multivalent immune composition of claim 6, wherein the first dose is 2 to 50 µg/mL.

With regard to the amount or concentration of the O25B polysaccharide antigen, the ‘340 claims do not disclose that each of the E. coli O1 A, O2 and O6 A antigens have different concentrations, however, the ‘340 claims disclose the ratio of O25B to each of O1 A, O2 and O6 A antigens at 2:1:1:1:1 and that the O25B antigen polysaccharide bioconjugate  is about 1.5-6 times higher than the concentration of the other bioconjugates  and the concentration of O25B antigen polysaccharide is 2 to 50 µg/mL. 
Thus, based on the disclosure of the ‘340 claims, the concentration or amount of O25B antigen as set forth in claims 4-6 and 19-20, would have been obtained by routine experimentation to discover optimum or workable ranges. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to claim 3, it would have been prima facie obvious to try combine different concentrations for the E. coli O1 A, O2 and O6 A antigens while keeping the concentration at 50% of the concentration of the O25B antigen, as each of the E. coli O1 .
With regards to the E. coli O1A, O2 and O6A antigens each at a concentration that is independently 40% of the first concentration of E. coli O25B antigen: Since the general conditions of the claims are disclosed in the prior art i.e. the first concentration is more than the concentrations i.e. 50% more than of each E. coli O1A, O2 and O6A antigens, discovering that the E. coli O1A, O2 and O6A antigens each at a concentration that is independently 40% less than the first concentration of E. coli O25B antigen is also suitable would have been obtained by routine experimentation by one of ordinary skill in the art before the effective filing date of the invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
This is a provisional nonstatutory double patenting rejection.


Status of the Claims

Claims 1-7 and 18-20 are rejected. Claims 8-16 and 21 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645